
	
		II
		110th CONGRESS
		1st Session
		S. 2529
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2007
			Mr. Menendez (for
			 himself and Mr. Bayh) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To improve disclosures for charitable giving, protect
		  charities, inform consumers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting the Spirit of Giving
			 Act.
		2.DefinitionsIn this Act:
			(1)Charitable
			 organizationThe term charitable organization means
			 any organization described in section 170 or 501(c) of the Internal Revenue
			 Code of 1986.
			(2)Manufacturer;
			 product; retailerThe terms manufacturer,
			 product, and retailer have the meanings given the
			 terms manufacturer, consumer product, and
			 retailer, respectively, in section 3(a) of the Consumer Product
			 Safety Act (15 U.S.C. 2052(a)).
			3.Charitable
			 organization notification requirementA retailer or manufacturer may not use the
			 name of a charitable organization to solicit donations for that charitable
			 organization, sell or market a product that is linked to the charitable
			 organization or to which a portion of proceeds is dedicated to the charitable
			 organization, or sell or market a product on behalf of a charitable
			 organization, unless the retailer or manufacturer, for each such solicitation,
			 sale, or promotion—
			(1)notifies the charitable
			 organization—
				(A)of the manner in which such retailer or
			 manufacturer intends to use the charitable organization’s name, emblem, or logo
			 to solicit donations or to sell or market a product; and
				(B)the amount or percentage of the donation or
			 purchase price that the retailer or manufacturer intends to remit to the
			 charitable organization;
				(2)obtains written
			 approval, in advance, from the charitable organization to use the charitable
			 organization’s name in the manner requested; and
			(3)limits the use of
			 the charitable organization’s name to the scope approved in advance by the
			 charitable organization.
			4.Consumer
			 disclosure requirementA
			 retailer or manufacturer that sells or markets a product with the intention of
			 remitting a portion of the proceeds from the sale of such product to a
			 charitable organization shall provide clear, written disclosure to the
			 purchaser of such product of this intention, including—
			(1)the actual or
			 anticipated portion of the purchase price that will be remitted to the
			 charitable organization;
			(2)the maximum
			 amount that will be remitted to the charitable organization, if
			 applicable;
			(3)the time period
			 during which donations for the charitable organization will be collected, if
			 known; and
			(4)the phone number
			 or other contact information for the charitable organization.
			5.Enforcement
			(a)Unfair or
			 deceptive act or practiceA
			 violation of section 3 or 4 shall be treated as a violation of a rule defining
			 an unfair or deceptive act or practice described under section 18(a)(1)(B) of
			 the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
			(b)Actions by the
			 Federal Trade CommissionThe
			 Federal Trade Commission shall enforce the provisions of this Act in the same
			 manner, by the same means, and with the same jurisdiction, powers, and duties
			 as though all applicable terms and provisions of the Federal Trade Commission
			 Act (15 U.S.C. 41 et seq.) were incorporated into and made part of this
			 Act.
			
